

FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT
 
THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and
entered into as of July 15, 2005, by and between NovaMed Management Services,
LLC (f/k/a NovaMed Eyecare Services, LLC), a Delaware limited liability company
(the “Company”), and E. Michele Vickery (“Employee”).


RECITALS


A.  The Company and Employee originally entered into an Employment Agreement
dated March 31, 1997, which was most recently amended and restated as of August
17, 2001 (the “Existing Agreement”).


B.  In consideration for the continued employment of Employee, the parties
hereto desire to amend the terms and conditions of the Existing Agreement, all
on the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the premises, the mutual covenants of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


TERMS


1. The first sentence of Section 2.1 shall be deleted in its entirety and
replaced with the following:


“During the Employment Period, the Company will pay Employee a base salary at
the rate of $248,000 per annum (which annual base salary, as increased from time
to time in accordance with this Section 2.1, shall be referred to herein as the
“Base Salary”), payable in regular installments in accordance with the Company's
general payroll practices for salaried employees.”



--------------------------------------------------------------------------------


 
2. Section 3.3(b) of the Existing Agreement shall be deleted in its entirety and
replaced with the following:


(b) Except as described in Section 3.4 hereof, if the Employment Period is
terminated by the Company without Cause (including a termination resulting from
the Company’s election not to renew this Agreement under Section 1.1 hereof):
(i) Employee shall be entitled to receive all items described in Section 3.3(a)
above; and (ii) subject to the conditions hereinafter set forth, Employee shall
be entitled to receive as severance compensation, the following (collectively,
the “Severance Pay”): (A) Employee’s then-current monthly Base Salary hereunder
for a period of fifteen (15) months (such time period to be hereinafter referred
to as the “Severance Period” (unless modified by Section 3.4)), payable in
regular installments in accordance with the Company’s general payroll practices
for salaried employees; (B) the bonus, if any, that Employee would have been
entitled under Section 2.2 hereof at the end of the year during which the
termination without Cause occurs had such termination not occurred, which bonus
shall be (1) prorated based on the amount of time that Employee was employed by
the Company during the year (not including the Severance Period) for which such
bonus is being calculated, and (2) determined and paid to Employee
contemporaneously with the determination and payment of bonuses for comparable
employees of the Company; and (C) continuation of the welfare benefits described
in Section 2.3(a) for the Severance Period, to the extent permissible under the
terms of the relevant benefit plans. The bonus described in subclause (B) above
shall not be the “Target Bonus” (as defined in Section 3.4(b)), but rather the
bonus that would have been payable pursuant to Section 2.2 hereof, as modified
by this Section 3.3(b). Employee’s right to receive Severance Pay hereunder is
conditioned upon: (x) Employee executing and delivering to the Company a written
separation agreement and general release of all claims, in form and substance
acceptable to the Company, which shall among other things, contain a general
release by Employee of all claims arising out of his employment and termination
of employment by the Company; and (y) Employee’s compliance with all of his
obligations which survive termination of this Agreement, including without
limitation those described in Article IV below. The Severance Pay is intended to
be in lieu of all other payments to which Employee might otherwise be entitled
in respect of his termination without Cause. The Company shall have no further
obligations hereunder or otherwise with respect to Employee’s employment from
and after the date of termination of employment with the Company for any reason
(the “Termination Date”), and the Company shall continue to have all other
rights available hereunder (including without limitation, all rights hereunder
(including without limitation, all rights under Article IV hereof) at law or in
equity.


3. Section 3.4(b) of the Existing Agreement shall be deleted in its entirety and
replaced with the following:


(b) If the Employment Period is terminated following a Change in Control (i) by
the Company without Cause (including a termination resulting from the Company’s
election not to renew this Agreement under Section 1.1 hereof) or (ii) by
Employee for Good Reason, then subject to the conditions described in Section
3.4(d) below, Employee shall be entitled to receive the following as Severance
Pay in lieu of any amounts payable under Section 3.3: (A) one hundred fifty
percent (150%) times the sum of Employee’s Base Salary and Target Bonus, payable
within 30 days following the Termination Date and (B) continuation of the
welfare benefits described in Section 2.3(a) for eighteen (18) months (the
“Severance Period”) to the extent permissible under the terms of the relevant
benefit plans. For purposes of this Agreement, “Target Bonus” shall mean the
greater of (x) an amount equal to the bonus that would have been payable to
Employee following the calendar year in which the Termination Date occurs
pursuant to the Company’s Executive Compensation Plan (the “Executive Plan”),
based on attaining one hundred percent (100%) of Employee’s applicable target
measure established pursuant to the Executive Plan or (y) thirty-five percent
(35%) of Base Salary. The Target Bonus shall not be adjusted based on whether
the Company anticipates attaining such target measure as of the Termination
Date, whether the target measure is ultimately attained or whether any bonus
amounts payable under the Executive Plan would have ultimately been approved by
either the Compensation Committee or the Board.



--------------------------------------------------------------------------------


 
4. Section 3.4(c) of the Existing Agreement shall be deleted in its entirety and
replaced with the following:


(c) If the Employment Period is terminated following a Change in Control by
Employee for any reason or no reason during the Window Period, then subject to
the conditions described in Section 3.4(d) below, Employee shall be entitled to
receive the following as Severance Pay in lieu of any amounts payable under
Section 3.3: (i) fifty percent (50%) of the product of: (x) one hundred fifty
percent (150%); multiplied by (y) the sum of Employee’s Base Salary and Target
Bonus, payable within thirty (30) days following the Termination Date and (ii)
continuation of the welfare benefits described in Section 2.3(a) for nine (9)
months (the “Severance Period”) to the extent permissible under the terms of the
relevant benefit plans.


5. All other provisions of the Existing Agreement not expressly amended hereby
shall continue to survive in accordance with their respective terms and
conditions.


[Signature Page to Follow]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.



        COMPANY:        NovaMed Management Services, LLC, a Delaware limited
liability company  
   
   
    By:   /s/ Scott T. Macomber  

--------------------------------------------------------------------------------

Scott T. Macomber   Executive Vice President and Chief Financial Officer

            EMPLOYEE:          
   
   
    By:   /s/ E. Michele Vickery  

--------------------------------------------------------------------------------

E. Michele Vickery    

 